                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


JUSTIN S. CANTINO                             )
                                              )
v.                                            )       NO. 3:17-0499
                                              )       Trauger/Holmes
RICHARD ROE and JOHN DOE                      )


                                            ORDER

       Counsel for the plaintiff was suspended from practicing law by the Tennessee Supreme

Court, effective as of March 16, 2019. By order entered on February 14, 2019 (Docket No. 11),

the Court required the plaintiff to file a notice, by no later than February 28, 2019, explaining why

the case should not be dismissed for the plaintiff’s failure to have taken any action to prosecute

the claims against the unnamed defendants, referred to as Police Officer John Doe and Police

Officer Richard Roe (see Docket No. 1 at 4). The February 14 order also provided that the case

would be dismissed if no such filing was made.          No filing was made by the deadline of

February 28, 2019.

       By order entered on March 1, 2019, Judge Trauger referred this case to the undersigned to

confirm that “[Plaintiff] has been notified of this Court’s Order of February 14, 2019 (Docket

No. 11) and does not wish to further pursue this case.” Docket No. 12 at 1. Without any known

address for Plaintiff and there being no other known defendants remaining, the Court set the case

for a status conference on March 14, 2019, with the plaintiff and his counsel ordered to appear

(given that counsel’s suspension was not effective until March 16). See Order at Docket No. 13.

A copy of the Order was mailed to the plaintiff’s attorney, as well as by electronic service through




                                                  1
the Court’s CM/ECF system. Id. The order also provided that failure to appear by either the

plaintiff or his attorney would be an additional basis for dismissal of this case. Id.

       Not surprisingly, neither the plaintiff nor his attorney appeared on March 14.             The

undersigned magistrate judge knows of no other means by which to confirm the plaintiff’s

intentions in this case, given the lack of response by the plaintiff’s counsel of record during the

time he was obligated under the Tennessee Rules of Professional Conduct and disciplinary

proceeding enforcement rules to wind down his representation of existing clients. See Tenn. Sup.

Ct. R. 9, § 12.3(c) (an order of temporary suspension does not preclude the attorney from

continuing to represent existing clients during the first 30 days after the effective date of the order

of temporary suspension). However, the failure of the plaintiff and his attorney to comply with the

Court’s scheduling orders and to appear for the status conference on March 14 each independently

provides grounds for dismissal under Rule 16(f), particularly given the repeated warnings that this

case would be dismissed. Fed. R. Civ. P. 16(f)(A) and (C) (court may issue “any just order,”

including dismissal, if a party or its attorney fails to appear at a scheduling or other pretrial

conference or fails to obey a scheduling or other pretrial order).

       Additionally, and perhaps more importantly, any amendment by the plaintiff to name the

unnamed defendants is now time-barred. The plaintiff’s claims are brought under 42 U.S.C.

§ 1983 for incidents that occurred on February 14, 2016. See Memorandum Opinion, Docket No. 7

at 1-2. For § 1983 claims, the governing statute of limitations is provided by the law of the state

in which the suit is brought. Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir. 2005); see also

Wilson v. Garcia, 471 U.S. 261, 275-76 (1985). Tennessee law provides a one-year statute of

limitations for civil actions brought under federal rights statutes. Tenn. Code Ann. § 28-3




                                                  2
104(a)(3); Roberson, 399 F.3d at 794; see also Hughes v. Vanderbilt Univ., 215 F.3d 543, 547 (6th

Cir. 2000); Berndt v. Tennessee, 796 F.2d 879, 883 (6th Cir. 1986).

       The plaintiff’s claims against the unnamed police officers, John Doe and Richard Roe,

cannot now be pursued against named parties as the statute of limitations expired on February 14,

2017. Sixth Circuit precedent clearly holds that “replacing a John Doe with a named party in effect

constitutes a change in the party sued,” in other words adds a party, which cannot be done after

the statute of limitations has run. Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996) (internal

citation omitted) (internal quotation marks and citation omitted). Because any amendment by

plaintiff to add named parties in place of the unnamed defendants is barred by the statute of

limitations that has long since expired, those remaining claims may be dismissed.

       It is SO ORDERED.




                                             _______________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




                                                3
